NUMBER 13-04-136-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
 
 
IN RE: OBRA HOMES, INC. AND DAVID CANTU
 
 
 
                      On Petition for
Writ of Mandamus 
 
 
 
                     MEMORANDUM OPINION
 
                       Before Justices Yañez, Castillo and Garza
                            Per Curiam
Memorandum Opinion[1]
                    
Relators Obra Homes, Inc. and
David Cantu filed a petition for writ of mandamus in the above cause on March
16, 2004.  On March 26, 2004, the Court
requested a response from 
the real parties in interest, Consuelo Cuellar and Carlos
Cuellar.




The Court, having
examined and fully considered the petition for writ of mandamus and the response, is of the opinion that relators
have not shown themselves entitled to the relief sought and that the requests should be denied.  See Tex.
R. App. P. 52.8(a).  The petition for writ of mandamus is DENIED. 
 
PER CURIAM
Memorandum Opinion  delivered and
filed
this
the 3rd day of August  2005.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2




[1] 
See Tex. R. App. P. 47.1.